Matter of Myles M. v Pei-Fong K. (2016 NY Slip Op 03671)





Matter of Myles M. v Pei-Fong K.


2016 NY Slip Op 03671


Decided on May 10, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 10, 2016

Friedman, J.P., Acosta, Moskowitz, Kapnick, Gesmer, JJ.


1104

[*1]In re Myles M., Petitioner-Appellant,
vPei-Fong K., Respondent-Respondent.


Leslie S. Lowenstein, Woodmere, for appellant.
Wilson Sonsini Goodrich & Rosati, P.C., New York (Tonia Ouellette Klausner of counsel), for respondent.
Larry S. Bachner, Jamaica, attorney for the child.

Order, Family Court, New York County (Monica Shulman, Referee), entered on or about August 20, 2014, which, to the extent appealed from as limited by the briefs, denied petitioner father's petition for overnight visitation with the parties' child, unanimously affirmed, without costs.
Family Court's determination that overnight visitation with the father is not in the child's best interest has a sound and substantial basis in the record (see Matter of Frank M. v Donna W., 44 AD3d 495, 495-496 [1st Dept 2007]). Family Court properly considered the testimony of the court-appointed expert and the court-appointed visitation supervisor concerning the father's resistance to participation in a batterer's program, despite his history of domestic violence with respondent mother, and of his failure to fully accept responsibility for his prior actions. Although the father commenced individual therapy shortly before the hearing, ample evidence supported Family Court's concern that the child might be exposed to violence during overnight visits based on recent incidents of aggressive behavior by the father with third parties and his admitted continued use of alcohol, which in the past was a factor in the domestic violence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 10, 2016
CLERK